Citation Nr: 1420867	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-13 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1987.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2005 by the RO that determined that new and material evidence had not been submitted to reopen a claim of service connection for asthma.

In January 2009, the Board remanded the Veteran's claim so that a hearing could be scheduled.  The Veteran testified at a hearing held before an acting Veterans Law Judge (AVLJ) in July 2009.

The Board remanded the appeal again in April 2010 and January 2011.

In May 2012, the Veteran was notified that the AVLJ who held his hearing was no longer employed by the Board.  He was offered an opportunity for an additional hearing, but failed to respond.

In July 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for asthma and remanded the matter in order to schedule a VA examination.

In June 2013, the Board remanded the claim to schedule a VA examination, but the Veteran failed to report.  The case is once again before the Board.

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal with the exception of a January 2014 appeal brief.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to asthma during service or for many years thereafter.

2.  The currently demonstrated asthma is not shown to be due to an event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by asthma is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The June 2004 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for asthma.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2006 VCAA notice letter from VA was provided after initial adjudication of the Veteran's claim and explained how a disability rating was determined for a service-connected disorder and the basis for determining an effective date for the grant of service connection, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent the second notice letter after initially deciding the Veteran's claims.  It is thus untimely.  The RO later cured this timing defect, however, by readjudicating this claim in a Supplemental Statement of the Case issued in September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, and all indentified private treatment records.  In addition, the Veteran was scheduled for a VA respiratory examination.

In a March 2013 statement, the Veteran's representative requested that the case be remanded for the purpose of scheduling a VA examination.  The representative stated that the notice letter was not in keeping with U.S. Postal Service (USPS) guidelines as it included the Veteran's post office box number and street address where the post office is located. 

VA obtained the Veteran's address and rescheduled the VA examination, but he failed to report.  The street address where notice of the VA examination was sent matches to the most recent home address provided by the Veteran.  See VA e-mail dated June 2013.  Furthermore, in a December 2013 communication with his representative, the Veteran acknowledged receiving notification of the July 2013 VA examination.  See Informal Hearing Presentation (IHP) dated January 2014.

The Board is cognizant of the Veteran's assertion that he uses a wheelchair and lacked transportation for the scheduled examination.  In July 2013, the Veteran was sent notification that he should contact the VA if he could not keep the examination appointment or wanted it to be re-scheduled.  The Veteran acknowledged that he received notification of the examination; however, he did not request that it be rescheduled.  Therefore, a remand for examination is not required, and the claim will be adjudicated based on the evidence of record.

With regard to the July 2009 hearing, the AVLJ and representative for the Veteran outlined the service connection issue on appeal and engaged in a discussion as to the substantiation of the service connection claim.  To the extent that it could be argued that the hearing was not legally sufficient, the Veteran declined to respond to an opportunity for an additional hearing.

Finally, the RO substantially complied with the Board's January 2009, April 2010, January 2011, and July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Specifically, pursuant to the remands, VA treatment records were secured, additional VCAA notice was provided, an SSOC was issued by the RO, the Veteran was provided instructions and authorization to identify any private medical evidence, VA obtained a current address for the Veteran, and the Veteran was scheduled for VA examination to determine the nature and extent of the claimed asthma.  

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the claim

The Veteran contends that he has an asthma disorder that began during his period of service.  He reports being treated for asthma while on active duty.  See November 2005 Notice of Disagreement.  In the alternative, he asserts that his asthma is secondary to his service-connected rhinitis/sinusitis.  See May 2013 IHP.  

The Veteran's service treatment records document that he was rendered medical attention for respiratory symptoms.  Rhinitis was diagnosed in September 1981, and he was treated for an upper respiratory infection in May 1982.  The service treatment records noted that he complained of chest pains in November 1983.  He was treated for chronic sinusitis, mild bronchitis and "slight wheezing" in December 1985.  However, no diagnosis of asthma was rendering during service.

The post-service treatment records show the Veteran was diagnosed with asthma.   

An April 2010 VA treatment record noted mild asthma.  It notes that he was prescribed albuterol and steroid inhalers in the past.  An August 2010 private treatment record shows a prescription for a nebulizer.  The private treatment records dated from October 2010 to March 2011 show the Veteran received treatment for asthma attacks and acute bronchitis with asthma. Significantly, there is no competent evidence or opinion that establishes a nexus, between the current asthma and a documented event or incident of the Veteran's period of active service.  

In a September 2009 letter, a private physician stated that the Veteran was diagnosed with asthma that was treated and diagnosed while he was in the service.

However, there was no diagnosis of asthma in the Veteran's service treatment records.  Thus, the private physician's statement was based on an incomplete or inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The private physician also did not provide a nexus relating the Veteran's asthma to the service-connected rhinitis/ sinusitis treated in service.

The Board notes that the service treatment records contained diagnoses of multiple respiratory disorders.  Without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion linking the claimed asthma to an event or incident of his service in this case.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

That is, the Veteran is indeed competent to describe and report the date of onset of his respiratory symptoms.  However, he is not competent to opine as to the etiology of these respiratory symptoms given the various diagnoses of record.  Only a medical professional can make that determination.  Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent nexus.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As noted the Veteran failed to report for a scheduled respiratory examination. 

As such, the Board finds that there is no competent medical evidence to show that the Veteran has asthma that is related to his period of active service or a service-connected disability.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for asthma, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, on this record, the claim of service connection must be denied.



ORDER

Service connection for asthma is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


